Determination of respondent Superintendent of Insurance dated November 30, 1994, which revoked petitioner’s insurance agent’s and broker’s licenses, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Karla Moskowitz, J.], entered April 14, 1995), dismissed, without costs.
Petitioner seeks review of only the penalty, conceding that he violated Insurance Law § 2102 by forming and operating an unauthorized insurance enterprise to sell health insurance, but arguing that his uncorrupt intention was to provide affordable health insurance to members of his community and that respondent’s finding as to the amount of profit he realized is not supported by substantial evidence. Regardless of the amount of profit realized, the Court is not in a position to second-guess respondent’s opinion that a dereliction such as this is one of turpitude typical of "unscrupulous entrepreneurs”, has a strong potential for adversely impacting on the public, and is best deterred by license revocation (see, Matter of Pell v Board of Educ., 34 NY2d 222, 234-235, 237, 240). Concur — Rosenberger, J. P., Wallach, Kupferman and Williams, JJ.